Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on 06/20/2022 have been fully considered and are made of record.
	a. Claims 1 and 7 have been amended.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cheryl L. Greenly (Reg. NO. 60,905) on 07/05/2022.

The application has been amended as follows: 

Claim 1. (Currently amended) A wheel speed sensor comprising:
a body, the body being overmolded and having an axially aligned head zone and a coil zone to entirely insertable through a bore;
a single cylindrical metallic canister fitted on the coil zone of the body, wherein the head zone has an equal or smaller diameter than the cylindrical metallic canister, and
a cable, wherein the cable extends axially from the head zone; wherein the wheel speed sensor 1s sized to be blindly insertable entirely through a bore in an associated mounting apparatus.

Claim 7. (Currently amended) A sensing assembly for a commercial vehicle comprising:
a mounting apparatus in a wheel end of the commercial vehicle;
an exciter ring affixed to a rotating member of an axle of the commercial vehicle;
a wheel speed sensor, the wheel speed sensor comprising
a body, the body being overmolded and having an axially aligned head zone and a coil zone to entirely insertable through a bore, wherein the coil zone is encapsulated in a single cylindrical metallic canister and the head zone has an equal or smaller diameter than the coil zone; wherein the wheel speed sensor is sized to be insertable entirely through the mounting block until a face of the wheel speed sensor coil zone contacts the exciter ring;
a cable, wherein the cable extends axially from the head zone; and
a clamping sleeve frictionally fitted between the wheel speed sensor and the mounting apparatus for maintaining the position of the wheel speed sensor in the mounting block.

Reason for Allowance
4.	Claims 1-15 are allowed. Examiner’s reasons for allowance are following:

	a)	 Applicant amended independent claims 1 and 7 and overcome rejection. Applicant’s arguments filed on 06/20/2022 have been fully considered and are persuasive. Therefore, the rejection sent on Office Action on 04/11/2022 has been withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 7 and 14: 
As to claims 1-6 the present invention is direct to a wheel speed sensor comprising:  Independent claim 1 identifies the uniquely distinct features of “a body, the body being overmolded and having an axially aligned head zone and a coil zone to entirely insertable through a bore; a single cylindrical metallic canister fitted on the coil zone of the body, wherein the head zone has an equal or smaller diameter than the cylindrical metallic canister”.
As to claims 7-13 the present invention is direct to a sensing assembly for a commercial vehicle comprising:  Independent claim 7 identifies the uniquely distinct features of “a body, the body being overmolded and having an axially aligned head zone and a coil zone to entirely insertable through a bore, wherein the coil zone is encapsulated in a single cylindrical metallic canister and the head zone has an equal or smaller diameter than the coil zone; wherein the wheel speed sensor is sized to be insertable entirely through the mounting block until a face of the wheel speed sensor coil zone contacts the exciter ring”.
As to claims 14-15 the present invention is direct to  a method of installing a wheel speed sensor in a wheel end assembly comprising:   Independent claim 14 identifies the uniquely distinct features of “a handle; and a sensor holding portion having a cylindrical portion with a groove and a truncated pyramidal portion, placing the wheel speed sensor at a distal end of the cylindrical portion; fitting a cable of the wheel speed sensor in the groove threading it through an aperture in the truncated pyramidal portion; and pressing the wheel speed sensor through a mounting apparatus at the wheel end using manual force on the handle until the wheel speed sensor contacts an exciter ring”.
The closest prior art, Yamashita et al. (Pub NO. US 2002/0007675 A1), Rook et al. (Pub No. US 2017/0174332 A1) teaches System and Method for Speed Wheel Sensor, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867 


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867